    Case 19-15488-pmm      Doc 92-2 Filed 08/07/20 Entered 08/07/20 09:19:05                Desc
                               Proposed Order Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:
                                                      Chapter 7
NATIONAL BROKERS OF AMERICA, INC.,
                                                      Bankruptcy No. 19-15488
                              Debtor.


                                            ORDER

         AND NOW, upon consideration of the Motion of the Chapter 7 Trustee (the “Motion”)

pursuant to Bankruptcy Rule 2004 and Local Bankruptcy Rule 2004-1 for the entry of an Order

directing the production of bank statements and cancelled checks from Santander Bank, it is

hereby ORDERED as follows:

         1.    The Motion is GRANTED.

         2.    Unless an extension is otherwise granted by counsel to the Trustee in writing,

within thirty (30) days of the date the Subpoena is served on Santander, Santander is directed to

provide bank statements and cancelled checks for the bank account number 3570628590 for

August 2019 and September 2019.

.



                                                     BY THE COURT:



                                                     ____________________________________
                                                     The Honorable Patricia M. Mayer
                                                     United States Bankruptcy Court




                                                1
7769807 v1
